Citation Nr: 1639684	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  04-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine arthritis and degenerative joint disease, prior to April 20, 2009.

2.  Entitlement to a rating in excess of 30 percent for cervical spine arthritis and degenerative joint disease from April 20, 2009.

3.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left upper extremity from June 26, 2007, to April 20, 2009, and to a rating higher than 30 percent since April 20, 2009.

4.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right upper extremity from June 26, 2007, to April 20, 2009, and to a rating higher than 40 percent since April 20, 2009.

5.  Entitlement to an effective date earlier than April 20, 2009, for a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to April 1967 and July 1967 to April 1981.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By a rating action in June 2003, the RO granted service connection for arthritis and degenerative disc disease of the cervical spine, evaluated as 20 percent, effective August 9, 2002.  The Veteran perfected an appeal of the effective date assigned.  In April 2006, the RO denied a claim for a rating in excess of 20 percent for low back pain with Schmorl's nodes L2/3 and 5 with degenerative disc disease, and a claim for individual unemployability. Subsequently, in a rating action dated in January 2007, the RO denied the claims for service connection for carpal tunnel syndrome, sleep apnea, and trauma to the neck due to repetitive motion.  

In February 2008, the Board denied the claim for an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2009 Order, granted the parties' Joint Motion, vacating the Board's February 2008 decision and remanding the issue of entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease for compliance with the terms of the Joint Motion.  

In July 2009, the Board remanded the case to the RO for evidentiary development.   By a rating action in November 2009, the RO increased the evaluation for the cervical spine disorder from 20 percent to 30 percent, effective April 20, 2009.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in November 2009.  

In September 2010, the Board again remanded the case to the RO for further evidentiary development.  In a decision review officer's (DRO) decision, dated in February 2016, the RO granted service connection for cervical radiculopathy of the left upper extremity, rated as 20 percent from June 26, 2007, and 30 percent from April 20, 2009; service connection was also granted for cervical radiculopathy of the right upper extremity, rated as 20 percent from June 26, 2007, and 40 percent from April 20, 2009.  That rating action also granted a TDIU, effective from April 20, 2009.  An SSOC, addressing the cervical spine, was issued in February 2016.  

The issue of entitlement to a TDIU prior to April 20, 2009 is REMANDED to the to the RO via the Appeals Management Center (AMC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

FINDINGS OF FACT

1.  Prior to April 20, 2009, orthopedic manifestations of the Veteran's cervical spine disability are manifested by no more than moderate limitation of motion of the cervical spine; there is no competent evidence of ankylosis or associated neurological disabilities for which the Veteran has not already been evaluated that would warrant a separate compensable evaluation; nor is there evidence of incapacitating episodes having a total duration of at least four weeks in a twelve-month period.  

2.  For the period beginning April 20, 2009, degenerative joint disease of the cervical spine has been manifested by no more than severe limitation of motion of the cervical spine; there is no competent evidence of ankylosis or associated neurological disabilities for which the Veteran has not already been evaluated that would warrant a separate compensable evaluation; nor is there evidence of incapacitating episodes having a total duration of at least six weeks in a twelve-month period.  

3.  Prior to April 20, 2009, the Veteran's right and left upper extremity cervical radiculopathy was not shown to be manifested by more than mild incomplete paralysis.  

4.  Since April 20, 2009, the Veteran's right and left upper extremity cervical radiculopathy is not shown to be manifested by more than moderate incomplete paralysis.  

5.  Effective April 20, 2009, the service-connected disabilities, manifested by degenerative arthritis with chronic degenerative disc disease of the cervical spine and left and right upper radiculopathy associated with arthritis with degenerative disc disease of the cervical spine, are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his educational level and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, prior to April 20, 2009, for cervical spine arthritis and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5243 (2015).  

2.  The criteria for a rating in excess of 30 percent from April 20, 2009, for cervical spine arthritis and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2015).  

3.  The criteria for an initial rating in excess of 20 percent for left upper extremity cervical radiculopathy, prior to April 20, 2009, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8512 (2015).  

4.  The criteria for an initial rating in excess of 20 percent for right upper extremity cervical radiculopathy, prior to April 20, 2009, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8512 (2015).  

5.  The criteria for a TDIU rating are met effective from April 20, 20009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2002.  Additional notice letters were sent in August 2004, March 2006, February 2009, July 2009, September 2010, March 2011, and July 2014.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran as to the evidence needed to substantiate his claims. 

II.  Factual background.

By a rating action in April 1982, service connection was granted for calcific tendinitis, right shoulder, and a 0 percent rating was assigned, effective May 1, 1981.  Subsequently, in March 1990, the RO increased the evaluation for the right shoulder from 0 percent to 20 percent, effective November 22, 1988.  

In a statement in support of claim (VA Form 21-4138), received in August 2002, the Veteran indicated that he was seeking an increased rating for his right shoulder disorder.  He also indicated that he wished to add arthritis as a secondary condition arising from his service-connected right shoulder disorder.  

Submitted in support of the claim were VA progress notes dated from July 2002 to August 2002.  Among these records is the report of a primary care visit in July 2002, indicating that the Veteran had had pain in the right shoulder ever since he was injured while playing football in service in September 1964.  At that time, it was noted tant an x-ray study of the cervical spine had revealed a straightening of the cervical spine on the lateral view which may indicate a muscle spasm; there was also narrowing with marginal spur formation of the C6-C7 intervertebral disc space, which may indicate a degenerated disc; bilateral diffuse neural foraminal compromise by osteophytes from the uncovertebral joints and overgrown facets; and there was diffuse bilateral facet joint arthropathy.  The pertinent diagnosis was degenerative joint disease, with shoulder pain from AC, degenerative joint disease of AC joint and cervical spine.  

On the occasion of a VA examination in December 2002, there is no muscle atrophy noted in the neck, back or shoulder musculature.  There was mild tenderness to palpation at the base of the bilateral neck muscles without spasm.  Range of motion of the neck revealed 45 degrees of flexion, 35 degrees of extension, 20 degrees rotation bilaterally and 15 degrees lateral bending bilaterally with complaints of pain at the base of the neck and medial trapezius musculature bilaterally.  Grip strength was 5/5 in the left upper extremity and 3/5 in 'the right upper extremity.  Deep tendon reflexes were 2+ at the trapezius, biceps and brachial radialis of both upper extremities.  No muscle atrophy was noted in the musculature of the bilateral upper extremities.  Sensory was normal in the upper extremities.  The pertinent diagnosis was history of cervical arthritis with degenerative disc disease.  

Submitted in support of the Veteran's claim for a medical statement from the Veteran's private physician, Dr. William A. McLeod, dated in January 2004, who reported that the Veteran was experiencing increasing, degenerative changes in the intervertebral disk and annulus with formation of bony osteophyte, which resulted in the narrowing of the cervical canal and neural foramina.  Dr. McLeod reported that the Veteran's degenerative changes had resulted in protrusion or rupture of the nucleus through the annulus fibrosis of the cervical area.  He noted that the Veteran was also experiencing nerve root dysfunction, secondary to chronic pressure and/or invasion of the root, which causes radicular syndrome of pain and segmental neurologic deficit.  Dr. McLeod further reported that the Veteran was experiencing radiculopathies in the C4, C5, C6, C7, and C8 dermal segments, with the C7 and C8 segments being the most affected, right side more than the left.  With respect to the C6 segment, pain was occurring in the trapezius ridge and the tip of the shoulder, often radiating to the thumb, with paresthesias, sensory impairment, weakness and decreased reflexes.  With the C7 segment, there was pain in the shoulder blade and axilla, radiating to the middle finger, with weakness and decreased reflexes.  With the C8 segment, there was pain and paresthesias and sensory impairment in the number 4 and 5 digits with decreased mobility.  Additionally, his cervical disc herniation resulted in painful neck flexion and tilting.  The muscles supplied by the impaired roots were becoming extremely weak, wasted, and flaccid and showed fasciculation.  Dr. McLeod noted that the Veteran was diagnosed as having multiple level herniated nucleus pulposus and cervical spondylosis with peripheral neuropathy and radiculopathy.  He opined that the Veteran was unable to maintain meaningful employment because of the pain and decreased function in both arms.  

Of record is another medical statement from Dr. McLeod, dated in July 2004, wherein he reported that the Veteran's degenerative spinal disease was severe and that the intervertebral disc syndrome resulted in incapacitating episodes of moderate limitation of cervical motion and upper extremity usage of some 'level of disability 12 months out of the year.  He also opined that the Veteran experienced total upper extremity incapacitation a minimum of eight weeks out of the year.  Dr. McLeod related that the Veteran's intervertebral syndrome was accompanied by constant, persistent, and debilitating pain with resulting muscle deterioration.  Dr. McLeod also reported that the Veteran experienced decreased bicep, brachioradial, and triceps reflexes, greater in the right side.  Dr. McLeod stated that the Veteran had ankylosis of the entire cervical spine.  He noted that range of motion in the cervical spine revealed a flexion to 25 degrees and extension to 20 degrees.  Cervical rotation was to 60 degrees on the left side and to 45 degrees on the right side.  Dr. McLeod related that the Veteran's range of motion was greatly decreased during flare-ups of pain.  He specifically noted that hand strength was greatly diminished.  The physician reported that there was noticeable atrophy of the neck, shoulders, biceps, triceps, and forearms.  

The Veteran was afforded a VA examination in November 2004.  At that time, he reported having daily pain that is related to head movement which was recurrent and lasted up to 40 minutes.  The Veteran described the pain as distracting with restriction of activities.  The Veteran indicated that his wife did most of the driving because it hurts when he turn his neck.  The Veteran reported having pain in the morning and pain with rotation and pain with extension and flexion of the neck.  He treated his pain with chondroitin, glucosamine, and MSM, which helped with the constant aching but he still continued to have pain with movement.  The Veteran related that raising his arms also induced neck pain.  The examiner noted that, when questioned about incapacitating episodes, it was hard to get a history of episodes that were different from the Veteran's reported daily exacerbations of pain by movement.  It seemed to be chronic and increased over the years.  It was noted that the Veteran's joint function was mostly limited by pain and fatigability of the neck; as such, he avoided repetitive movements.  On examination, it was noted that the Veteran was well-developed, well-nourished, alert, oriented and cooperative with no signs of acute distress.  He appeared to have a stiff neck.  Flexion of the spine was painful at 40 degrees; however, he flexed with pain to 45 degrees.  Extension was painful and was measured at 0 degrees.  Lateral bending was painful on both sides with less than 5 degrees of lateral bending.  Rotation was painful bilaterally and was limited to 30 degrees bilaterally.  The pertinent diagnosis was degenerative joint disease and degenerative disk disease of the cervical spine with neuroforaminal stenosis.  The examiner stated that DeLuca factor equaled 25 percent with, joint function primarily limited by pain and secondarily by fatigue.  The examiner stated that it was at least as likely as not that the Veteran's neck injuries were sustained during his football career in the military.  

Received in June 2005 was the report of an MRI of the cervical spine, dated in May 2005, showing spondylitic degenerative changes at multiple levels namely at C3-4 through C6-7 and particularly involving the uncovertebral and facet joints with high-grade foraminal narrowing present at multiple levels; mild articular spondylolisthesis of C3 on C4 and C5 on C6 as noted; and a 4-5 mm of central disc bulging at C5-6 level with mild cord contact, flattening and mild AP canal stenosis.  

The Veteran was afforded another VA examination in June 2007.  The Veteran reported that he had nearly constant pain in the low back, on average it rated 8/10.  He stated that he was now having progressive tingling in the arms and fingers, especially the fourth and fifth digits on both hands with increased weakness in the upper extremities.  He also reported weakness, stiffness, instability, fatigue, and lack of endurance in the neck.  No swelling, heat, redness, or locking was noted.  The Veteran reported that precipitating factors included any type of movements, especially lifting.  The Veteran related that he was unable to lift a gallon of milk out of the refrigerator with just one hand, write, or perform any type of overhead work.  It was noted that alleviating factors include pain medication.  The Veteran reported that he had taken different nonsteroidal antiinflammatory drugs over the past 25 years; however, they began causing a lot of GI upset.  He stated that he tried muscle relaxants in the past, but they did not help.  The Veteran denied using any assistive devices.  The Veteran reported severe flare-ups that occurred daily and lasted anywhere from minutes to hours; he noted that, during those periods, he had extreme pain.  He had not surgery on the neck.  No episode of dislocation was reported.  The Veteran indicated that he last worked in 1989; he stated that he was 100 percent disabled per Social Security Disability.  The Veteran indicated that he was unable to use his right arm.  He also reported being very limited in his driving.  

On examination, it was noted that spinal processes were identified, C1-7 and palpated with pain; there was minimal pain to surrounding musculature.  No crepitus was noted.  Forward flexion was to 28 degrees, hyperextension was to 24 degrees, lateral flexion to the right and left was to 15 degrees, and rotation to the right and left 38 degrees.  There was no additional loss of range of range of motion with repetitive use times three; however, there was pain throughout the entire range of motion, even starting at neutral position.  Upper extremity strength was reported as 3/3 bilaterally.  There was an additional 7-degree loss of range of motion estimated with flare-ups due to pain, fatigability, and lack of endurance.  No incoordination was noted.  The examiner noted that there was no additional loss of range of motion with repetitive use times three on the day of the examination; however, the Veteran experienced significant pain after the examination.  The pertinent diagnosis was multilevel degenerative disc disease with radiculopathy.   

Of record is the report of an independent medical evaluation from Dr. William A. McLeod, dated in April 2009, indicating that he reviewed the Veteran's medical records, including STRs, post service medical records, imaging reports, lay statements, medical literature and other medical opinions.  Dr. McLeod indicated that he had special knowledge in the areas of the spine as a Board Certified American Osteopathic Board of Family Physicians, and he had extensive education and work experience in sports medicine and addictive medicine.  Dr. McLeod opined that the Veteran's spinal degenerative disc disease was caused by his service.  He stated that the Veteran has a syndrome of sensory loss, muscle weakness and atrophy, decreased deep tendon reflexes, and vasomotor symptoms.  Dr. McLeod observed that the Veteran's cervical spine disease affects many nerves simultaneously.  

Dr. McLeod noted that the Veteran was diagnosed with multiple level herniated nucleus pulposus, cervical spondylosis with peripheral neuropathy and radiculopathy; he stated that those conditions result in continuing and increasing upper body disability, and that the Veteran was unable to have meaningful employment because of the pain and decreased in the function of both arms.  Dr. McLeod noted that the Veteran writes newspaper articles, which is dependent on the degree of functioning of his hands for typing.  Moreover, he stated that the Veteran was no longer able to do law enforcement due to the inability to hold and shoot weapons.  Dr. McLeod related that the Veteran's prognosis was poor; he also stated that his conditions are expected to increase in severity.  Dr. McLeod related that he would evaluate the Veteran's degenerative spinal disease as severe.  He noted that the Veteran has intervertebral disc syndrome which causes incapacitation episodes of moderate limitation of cervical motion and upper extremity usage, which incapacitates him with some level disability 12 months out of the year.  This also can be evaluated as total upper extremity incapacitation of a minimum of eight weeks out of the year.  Dr. McLeod reported that the Veteran's condition is continuing to progress with total incapacitation expected within ten years.  Dr. McLeod further noted that the Veteran has ankylosis of the entire cervical spine.  It was noted that the cervical spine had flexion to 15 degrees, and extension to 20 degrees.  He stated that the Veteran had cervical rotation 60 degrees to the left but only 45 degrees to the right.  The examiner noted that those ranges are maximum ranges and are greatly decrease during periods of pain.  

Dr. McLeod further stated that the Veteran's paralysis was described as severe; his hand and arm strength is greatly decreased.  His right hand strength was half of his left hand strength.  His right grip was diminished substantially which results in dropping items of weighing as little a two pounds, which limits his ability to hold and shoot weapons.  The examiner noted that the Veteran wrote newspaper articles and was seldom and often unable to type.  He had lost the ability to hold and shoot weapons effectively.  He had lost most of his ability to write newspaper articles.  He can no longer be employed as a Law Enforcement Officer due to the inability to hold and shoot weapons safely.  He would be a danger to himself and others.  His ability to obtain and Work the jobs that he is qualified for are very limited if existent at all.  Dr. McLeod stated that he would rate the Veteran as completely disabled for his qualified professions.  

Received in September 2010 were VA progress notes dated from July 2002 to July 2010.  These records show that the Veteran received follow up evaluation and treatment for several disabilities, including degenerative joint disease of the cervical spine.  

Received in December 2010 was an application for increased compensation based on unemployability (VA Form 21-8940).  The Veteran reported that he had 3 years of college; he had training in law enforcement and as a water specialist.  He reported having had work experience in law enforcement.  The Veteran also reported that he became too disabled to work in January 1989, which is also when he last worked full-time.  

In May 2011, the Veteran's claims file was referred to a VA examiner for review and opinion regarding neurological disorder.  The examiner stated that the Veteran suffers from degenerative disc disease of the cervical spine, with numbness, tingling and weakness in the hands, right greater than left, posterior neck pain, and limitation of neck range of motion.  On examination, it was noted that the Veteran had pain on palpation of posterior paraspinous muscles, with marked limitation of neck range of motion, particularly on extension, rotation.  He had decreased right biceps and brachioradialis reflex.  No atrophy or fasciculations were noted.  Tone was normal.  Grip strength was 5-/5 bilaterally.  Wrist extensor, flexion 5-/5; elbow extension and flexion 5-/5; deltoid strength was 5-/5.  He complained of pain while attempting to elevate arms over the head, right greater than left.  He had pain in the left wrist with range of motion.  He had global mild decrease to pin in the right upper extremity; position and vibration was intact.  He had mildly slowed rapid alternating movements in both upper extremities.  The pertinent diagnosis was cervical degenerative spine and disc disease with neuroforaminal stenosis and cervical radiculopathy, mainly affecting the right C5, 6 and 7 nerve roots.  It was noted that the Veteran had difficulty with activities such as bathing, grooming, dressing, driving a car, doing household chores.  

In an addendum to the May 2011 VA examination, in February 2012, a VA examiner stated that was no new information or comments to be added to the file.  

Of record is the report of an MRI of the cervical spine dated in July 2013.  The impressions were straightening of the expected cervical lordosis attributable to muscle spasm versus patient positioning.  Trace anterolisthesis and while there was less focal prominence of the disc protrusion, there was not more broader base to the disc protrusion with flattening to the right ventral aspect of the cord and central canal stenosis as well as prominent neural foraminal stenosis; minimal anterolisthesis of C6 on C7 and C7 on T1 additionally demonstrated; neural foraminal stenosis at multiple levels being stable to slightly progressed, and minor changes of myelopathy of the cord suggested at the C5-C6 level towards the night.  

Received in July 2014 were VA progress notes dated from January 2012 through July 2014, which essentially show that the Veteran received follow up evaluation for several disabilities, including back pain.  

The Veteran was afforded a peripheral nerves examination in August 2014.  At that time, it was noted that the Veteran has cervical degenerative spine and disc disease with neuroforaminal stenosis and cervical radiculopathy, mainly affecting the right C5, 6 and 7 nerve roots.  It was also noted that the Veteran had numbness, tingling and weakness in the hands, right greater than left, posterior neck pain and limitation of range of motion of the neck.  It was noted that the Veteran currently has aching in his neck, from the base of the skull to the right shoulder; he described the pain as sharp and shooting with movement, feeling as if the bones are grinding.  He sometimes finds that popping his neck alleviates the sharp pain. He has been told that he has degenerative disc disease, but has not been told of radiculopathy.   He has been told to see a surgeon regarding his neck.  Surgical intervention has not been suggested.  It was reported that the Veteran currently has numbness in both hands, along the ulnar side up to past the elbow, which is separate from the neck /shoulder pain.  The Veteran indicated that he sometimes wakes up with pain and numbness in his arms.  Turning his head causes pain.  He has pain in his neck and throughout his spine.  The Veteran noted that Vicodin caused irritability, decreased reaction time and confusion.  He stated that the cervical spine disability resulted in difficulty reaching, decreased strength in the upper extremity and pain.  The Veteran indicated that he had difficulty with activities such as bathing, grooming, dressing, driving a car, and doing household chores.  

It was noted that an MRI of the cervical spine performed in 2013 revealed C5-6 broad based disc bulge with flattening the right  ventral aspect of cord and central canal stenosis as well as neural  foraminal stenosis.  C3-4 severe neuroforaminal stenosis bilaterally.  C4-5 mod-severe neuroforaminal stenosis worse on right.  C6-7 moderate to severe neuroforaminal stenosis bilaterally.  It was noted that the veteran was right hand dominant.  He had moderate pain in the right upper extremity but mild pain in the left upper extremity.  He had severe intermittent pain in the right upper extremity and mild pain in the left upper extremity.  He has moderate paresthesias in the right upper extremity and mild in the left upper extremity.  He had moderate numbness in the right upper extremity and mild numbness in the left upper extremity.  Muscle strength testing was 5/5 with elbow flexion, elbow extension, wrist flexion, wrist extension and grip.  Pinch was 4/5.  No muscle atrophy was noted.  Reflexes were 1+ in the right biceps and 2+ in the left biceps.  Sensory examination was normal in upper extremities.  No trophic changes were noted.  Phalen's and Tinel's tests were negative.  Radial, median and ulnar, musculocutaneous, circumflex, and long thoracic nerves normal in both upper extremities.  The upper radicular, middle radicular and lower radicular nerve groups were also normal in both upper extremities.  The examiner noted mild incomplete paralysis of the sciatic nerve in the left upper extremity.  The Veteran occasionally used a cane.  It was noted that the Veteran had mild tenderness to palpation in neck and right trapezius, as well as pain with abduction of right shoulder.  The examiner noted that pain in the neck and shoulder, with onset from the injury during military service, has limited physical work, limiting movements of the neck and abduction of the shoulder.  MRIs clearly document cervical neural-foraminal stenoses bilaterally though worse on the right, as well as cervical stenosis.  He did have some changes in deep tendon reflexes consistent with radiculopathy on the right.  Numbness and grip with right hand affected his ability to handle a weapon as a law enforcement officer.  

In an addendum to the August 2014 peripheral nerves examination, in January 2016, the VA examiner stated that there are cervical nerve root problems with several areas of symptoms/abnormalities affecting the upper extremities and he noted problems with the upper extremity strength and pain affecting activities of daily living; however, the examiner checked no upper extremity nerves or nerve groups as abnormal.  There were only very limited findings of abnormal strength in the upper extremities on direct examination.  Subjective reports mainly noted numbness and pain currently with loss of motor strength mainly an issue prior to the carpal tunnel surgery.  Median nerve had incomplete paralysis.  He had numbness and grip with right hand which affected ability to hand weapon as a law enforcement officer.  

On the occasion of a VA examination in February 2016, the Veteran reported that his neck is always painful.  He has less motion and is slow in performing ADLs.  No brace.  No recent doctor's visits.  The veteran reported having pain in the neck and shoulder; meaning the AC joint and not a radicular C-5 right area.  The examiner noted that there was some tingle in the fingers which was mild, left greater than right in the C7 area; hands were not reported as weak, except for some finger arthritis.  It was noted that the Veteran is right handed.  The examiner observed that the Veteran was slow to turn his neck, sore and slow to perform his ADLs.  The examiner reported that, at this time, the right shoulder pain was in the right A-C joint and G-H joint and not coming from the neck.  He stated that the shoulders do not cause a neck condition.  Forward flexion was to 30 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and rotation was to 45 degrees, bilaterally.  The examiner noted that the Veteran had pain on examination and noted that the pain causes functional loss.  He had pain with forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation.  It was noted that there was evidence of pain with weight bearing.   He had moderate tenderness in the muscles with ranges of motion.  The Veteran was able to perform repetitive use testing, and there was no additional loss of function after the repetitions.  No muscle spasm was noted.  The Veteran had localized tenderness resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 in all extremities.  No atrophy was noted.  Mild intermittent and mild numbness was noted.  He had mild intermittent pain and numbness in both upper extremities, with mild radiculopathy of the upper extremities.  No ankylosis of the spine was noted.  It was noted that the Veteran does have intervertebral disc syndrome; however, the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

The Veteran was also afforded a peripheral nerves examination in February 2016.  The diagnoses were mild C-7 radiculopathy (sensory), and mild S-1 sensory radiculopathy persisting S-1.  It was reported that the Veteran is right handed.  It was noted that his symptoms included mild intermittent pain in the right and left upper extremities.  It was also noted that the Veteran had mild numbness in the right and left upper extremities.  Muscle strength testing was 5/5 with elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  No muscle atrophy was noted.  Deep tendon reflexes were 1+ in the right biceps, triceps and brachioradialis; in the left arm, deep tendon reflexes were 2+.  Sensory examination was normal in the upper extremities.  No trophic changes were noted.  Upper radicular nerves were not affected.  The examiner reported incomplete paralysis in the lower radicular group in the right and left joint.  He also reported mild incomplete paralysis in the sciatic nerve of the right and left upper extremity.  

Another peripheral nerves examination was conducted in May 2016.  At that time, the Veteran reported Veteran reports ongoing issues related to degenerative disease of the neck. He reports that he has discussed possibility of surgery on the  neck but he reports that after evaluation it was felt that surgery would not be of any significant benefit and so that has been tabled for now.  The Veteran also reported ongoing issues with constant numbness of both lower arms, which initially involved just the 4th and 5th fingers of each side, but now the entire lower arm is involved.  He reported daily pain in the neck area.   He reported that due to the degree of pain he reports that he is currently on a 25 mcg Fentanyl patch, and he was on an ongoing pain management program. He reports that he has had injections into the neck, but received only temporary relief and has not had any in 4-5 years.  It was again noted that the Veteran is right handed.  The examiner noted moderate constant pain in the right upper extremity attributable to the peripheral nerve condition, but none in the left.  It was noted that he had moderate paresthesias and mild numbness in both upper extremities.  Muscle strength testing was 5/5 for elbow flexion and extension, as well as wrist flexion and extension and grip.  Pinch was 4/5.  No muscle atrophy was noted.  Deep tendon reflexes were 1+ in the biceps, triceps and brachioradialis.  Sensory examination was normal in the shoulder area, but decreased in the forearms, hand and fingers.  No trophic changes were noted.  The Veteran had mild incomplete paralysis of the radial nerve, median nerve and ulnar nerves in both upper extremities.  He had mild incomplete paralysis in the upper, middle, and lower radicular groups.  No assistive devices were being used.  No functional impairment was reported as due to the peripheral nerves condition.  The examiner stated that the Veteran has neuropathic findings of the bilateral upper extremities consistent with his known diffuse degenerative disc and joint disease of the cervical spine, involving multiple levels from C 3/4 on down.  He has no other conditions seen on review of his treatment records that would be the cause of these symptoms.  Therefore, it is at least as likely as not that the Veteran has multilevel degenerative disc and joint disease of the cervical spine, with associated radiculopathy consistent with MRI findings and known pathology/existing diagnosis.  

A cervical spine examination was also conducted in May 2016.  The Veteran reported ongoing issues related to degenerative disease of the neck.  He reports that he has discussed possibility of surgery on the neck  but he reports that after evaluation,  it was felt that surgery would not be of any significant benefit and so that has been tabled for now. The Veteran also reported ongoing issues with constant numbness of both lower arms, which initially just involved the 4th and 5th fingers of each side, but now the entire lower arm is involved.  He also reported daily pain in the neck area.  He reports that due to the degree of pain he reports that he is currently on a 25 mcg fentanyl patch, and he was on an ongoing pain management program. He reported that he has had injections into the neck, but received only temporary relief and had not had any in 4-5 years.  The Veteran reported flare-ups about 3-4 times weekly, consists of numbness to the point that he is unable to use the arms.  He reports that he was unable to identify any triggers.  He reports that due to the numbness in the hands, during flare-ups, he had difficulty with dressing and other tasks that require fine motor movements, due to pain and numbness.  Veteran reports that in the past he was an electronic technician and he reports that due to the numbness he is unable to manipulate the small tools required, such as pliers. He reports that he has only limited ability to manage other fine motor tasks such as keyboarding. He reports difficulty with dressing due to the hand numbness.  

Forward flexion was to 40 degrees, extension to 30 degrees, right lateral flexion to 35 degrees, left lateral flexion to 25 degrees, right lateral rotation to 55 degrees, and left lateral rotation to 40 degrees.  The examiner observed that the Veteran had mild to moderate decrease in his range of motion in all planes will ability to perform tasks requiring adequate range of motion of neck, such as driving, overhead work.  Pain was noted on examination and reportedly caused functional loss.  The examiner noted that the Veteran had pain with forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  There was no evidence of pain with weight bearing.  There was mild tenderness bilateral paracervical musculature.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after repetitive use.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that pain, weakness, fatigability and incoordination significantly limit functional ability with repeated use over a period of time.  The examiner stated that pain, weakness, fatigability and incoordination significantly limit functional ability with flare-ups.  Functional loss was caused by pain and lack of endurance.  The examiner noted that the Veteran had muscle spasm resulting in loss of normal cervical lordosis, consistent with pathology.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  No guarding.  Muscle strength testing was 5/5 in all upper extremities.  No muscle atrophy was noted.  Deep tendon reflexes were 1+ in all upper extremities.  Sensory examination was normal in the shoulder area, but decreased in the forearm and hand and fingers.  It was noted that the Veteran had moderate constant radicular pain in the right upper extremity, but none in the left upper extremity.  He had moderate paresthesias and mild numbness in the upper extremities.  Involvement of the C5/C6 nerve roots and C7 nerve roots upper and middle radicular groups in both upper extremities.  The examiner described the severity of the radiculopathy in both upper extremities as moderate.  There was no ankylosis of the spine.  The examiner noted that the Veteran has intervertebral disc syndrome of the cervical spine; however, he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran is limited to a certain extent with most occupations, sedentary work generally involves the need for fine motor movements, as in keyboarding, with which the Veteran expresses some difficulty.  His limited and painful neck range would prevent any occupation requiring more than minimal neck movement, he would not be able to perform any lifting, pushing, pulling or overhead work, leaving occupational options very limited.   


III.  Legal Analysis-Higher Evaluations.

Disability ratings are intended to compensate for reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate for the average impairment of earning capacity, resulting from the particular disability at issue, in civilian occupations. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to  evaluate the disability from the point of view of the  veteran working or seeking work, 38 C.F.R. § 4.2, and to  resolve any reasonable doubt regarding the extent of the  disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App 119(1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of initial disability evaluation where the disability in question has just been recognized as service connected. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim--a practice known as "staged rating."  In this case, the RO has assigned "staged ratings" for productive changes of the spine, based on its interpretation of the evidence.  In part, the Board agrees that there has been a change warranting the staged rating.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled " any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

 Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A.  § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.  §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Arthritis and Degenerative Disc Disease of the Cervical Spine.

The Veteran's cervical spine disability has been assigned an initial evaluation based upon limitation of motion of the cervical spine of 20 percent (from the date of claim, August 9, 2002), and 30 percent (from April 20, 2009), pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5242.  See 38 C.F.R. § 4.27.  Diagnostic Code 5242 pertains to degenerative arthritis of the spine.  The Board, however, observes the Veteran has also been diagnosed with disc disease of the cervical spine with radiculopathy of the upper extremities.  As such, the criteria pertaining to intervertebral disc syndrome also apply.  The Veteran has been assigned ratings for left and right upper extremity radiculopathy of 20 percent (from June 26, 2007) and 30 percent for the left and 40 percent for the right (from April 20, 2009).  

As a preliminary matter, the Board notes that during the pendency of this claim, the regulations for rating disabilities of the spine were twice revised--effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The regulations for intervertebral disc syndrome under Diagnostic Code 2593 that became effective on September 23, 2002, contained notes addressing the definition of incapacitating episodes and addressing rating procedure when intervertebral disc syndrome is present in more than one spinal segment.  These notes were omitted when the criteria for intervertebral disc syndrome were reclassified as Diagnostic Code 5243, effective on September 26, 2003.  This omission was apparently inadvertent and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  Generally, the effective date of a liberalizing law or VA issue may be no earlier than the date of the change.  38 U.S.C.A. § 5110.  

The applicable diagnostic criteria for rating disabilities of the cervical spine have changed during the pendency of the instant appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996).  Revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104 (c).  As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).  

For the period prior to September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

For the period beginning September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months. A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. 

Under the amended criteria effective September 26, 2003, intervertebral disc syndrome (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively based on incapacitating episodes, whichever method results in a higher evaluation.  

The remaining diagnostic criteria for evaluating spine disorders were revised effective September 26, 2003.  Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1992), addressing limitation of motion of the cervical spine, a 10 percent evaluation was assigned in cases of slight limitation of motion. A 20 percent evaluation was in order for moderate limitation of motion, while a 30 percent evaluation was warranted for severe limitation of motion.

Under the recent code revisions involving Diagnostic Codes 5235-5242, effective from September 26, 2003, the diagnostic criteria are as follows: 

A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  

The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

(i).  Rating in excess of 20 percent prior to April 20, 2009.

After careful review of the evidentiary record and the clinical findings set forth above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent before April 20, 2009, prior to the regulation change on September 26, 2003.  Specifically, there is no evidence of record that the Veteran has ankylosis of the cervical spine, let alone had it prior to September 26, 2003.  Further, the Board notes that the Veteran's cervical spine limitation of motion was no worse than moderate for that period.  There is no evidence that the Veteran had flexion less than 30 degrees or was so limited as to be considered worse than moderate in severity prior to September 26, 2003.  Additionally, there is no indication from the record that the Veteran has intervertebral disc syndrome or that he experienced recurring attacks related to such.  Therefore a rating in excess of 20 percent prior to the regulation change on September 26, 2003, is not warranted. C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003).  

The Board will now address whether the Veteran is entitled to a rating in excess of 20 percent before April 20, 2009, under the new rating criteria, effective September 26, 2003.  The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent prior to April 20, 2009.  Significantly, VA examinations in December 2002, November 2004, and June 2007, showed forward flexion to 45 degrees, 40 degrees, and 28 degrees, respectively.  The foregoing findings show that the Veteran's neck disability does not meet the criteria for a 30 percent rating under the General Rating Formula with respect to the orthopedic manifestations.  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his June 2007 VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine prior to April 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  

As for any neurologic manifestations associated with the Veteran's neck disability, Dr. McLeod reported radicular pain and neurologic deficits in his January and July medical statements, but no separately ratable neurological impairment associated with the neck disability was diagnosed.   Similarly, at the June 2007 VA examination, the VA examiner reported that the Veteran was now having progressive tingling in the arms and fingers; he also reported decreased strength in the upper extremities.  Moreover, the examiner reported a diagnosis of multilevel degenerative disk disease with radiculopathy; however, no separately ratable neurological impairment associated with the neck disability was diagnosed.   In addition, the medical evidence of record failed to show that the Veteran experienced incapacitating episodes of intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

(ii)  Rating in excess of 30 percent from April 20, 2009.

Under the former schedular criteria, the Veteran is in receipt of the maximum rating for limitation of motion of the cervical spine under the applicable diagnostic code, Diagnostic Code 5290.  

Under the current schedular criteria, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the appellant must show unfavorable ankylosis of the entire cervical spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

During the May 2016 VA examination, the Veteran was able to achieve 40 degrees of cervical spine flexion, 30 degrees of extension, 35 degrees of right lateral flexion, 25 degrees of left lateral flexion, 55 degrees of right lateral rotation, and 40 degrees of left lateral rotation.  The examiner stated that the Veteran had a mild to moderate decrease in his ranges of motion.  Accordingly, the appellant's service-connected cervical spine disability does not warrant a 40 or 100 percent rating under the General Rating Formula for Diseases and Injuries of the spine.  Based on this record, and for reasons stated above, the Board finds that the appellant is not entitled to a disability rating in excess of 30 percent under the current schedular criteria.  

Similarly, in considering the veteran's cervical spine disability under the criteria that became effective September 26, 2003, an evaluation in excess of 30 percent is not appropriate since the evidence does not show unfavorable ankylosis of the entire cervical spine.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243.  Specifically, while the record shows that the veteran's range of cervical spine motion is restricted, and that he experiences additional restriction from pain and fatiguability, he clearly retains a level of cervical motion even when any functional loss due to pain is considered.  In the absence of ankylosis of any portion of the spine, an evaluation in excess of 30 percent under the new criteria is not warranted.  

The amended criteria rate intervertebral disc disease (now reclassified as Diagnostic Code 5243) according to the number of incapacitating episodes the veteran experiences in the course of a year.  Assignment of a 40 percent rating for intervertebral disc syndrome is warranted when there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  There is no indication that the Veteran has been prescribed bed rest by a physician, nor does the Veteran allege this is so.  In fact, during the May 2016 examination, it was noted that the Veteran does have intervertebral disc syndrome; however, the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Under the former and revised diagnostic codes for intervertebral disc syndrome, the record does not show that the Veteran has experienced a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician.  The Veteran consistently denied being prescribed bedrest by a physician.  A rating in excess of 30 percent under the diagnostic criteria for intervertebral disc syndrome is therefore not warranted.  

The record demonstrates no finding of cervical spine ankylosis on examination and the Veteran has maintained some cervical spine range of motion.  The Board notes that the Veteran currently is in receipt of a separate rating for each upper extremity, on the basis of radiculopathy.  Accordingly, an increased rating is not warranted under either the former or current diagnostic criteria. 38 C.F.R. §§ 4.71a, 4.124, 5235-5243, 5287, 5290, 5293, 5295 (2002, 2003, 2011).  

In reaching the conclusions above, the Board has considered the Veteran's arguments.  While a lay witness can attest as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under the rating criteria is not probative evidence.  This is so because only someone qualified by knowledge, training, expertise, skill, or education, which the veteran is not shown to possess, may provide evidence requiring medical findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board has based its decision in this case upon the applicable provisions of VA's Schedule for Rating Disabilities.  Although the evidence shows significant limitation of motion of the cervical spine due to the service-connected disability, there is no evidence that the nature and severity of these symptoms are beyond what is contemplated by the applicable criteria.  The Veteran has submitted no evidence showing that his service-connected cervical spine disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the disorder has necessitated frequent periods of hospitalization.  Based on the foregoing, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321 (b) (1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Given the nature of the veteran's service-connected cervical spine disability as described above, the Board finds that there is no basis under any of the Diagnostic Codes discussed above for awarding an evaluation higher than the 30 percent rating already in effect.  Because the Board finds that the preponderance of the evidence establishes that the Veteran's service-connected cervical spine disability does not meet the criteria for a rating greater than the 30 percent granted here, a higher rating than 30 percent is not warranted, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

 The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's cervical spine disability manifested by subjective complaints of pain with frequent flare-ups and forward flexion of 40 degrees, at worst. These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  

B.  Radiculopathy.

As noted above, radiculopathy associated with the cervical spine disability was also diagnosed by the June 2007 VA examiner.  Separate ratings for radiculopathy were granted by the RO in February 2016, effective in June 2006, the date of the Veteran's initial claim.  Specifically, a 20 percent rating was assigned for a radiculopathy of the right and left upper extremity, effective from June 26, 2007, and a 30 percent rating was ssinged for the left upper extremity and a 40 percent rating was assigned for the right upper extremity, effective from April 20, 2009.  The respective ratings for radiculopathy were rated under Diagnostic Code 8512.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015).  

Significantly, the provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In this case, the Veteran is right-hand dominant and his disabilities affect both his major, dominant side and minor, non-dominant side.  

Diagnostic Code 8512 addresses paralysis of the lower radicular group.  Regarding the right upper extremity (dominant side), the Veteran is rated at 20 percent for mild incomplete paralysis of the lower radicular group.  The next higher rating of 40 percent is warranted where there is moderate incomplete paralysis.  A 50 percent evaluation is assigned where there is severe incomplete paralysis.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is assigned.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124.  

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

After a thorough review of the evidence of record, the Board concludes that evaluations in excess of 20 percent for peripheral neuropathy of the right upper extremity and the left upper extremity are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  Prior to April 20, 2009, the Board finds that the left and right upper extremity disability picture is manifested by no more than mild incomplete paralysis.  In this regard, on the occasion of the June 2007 VA examination, the Veteran reported having progressive tingling in the arms and fingers with increased weakness in the upper extremities.  On examination, it was noted that spinal processes were identified and palpated with pain and there was minimal pain to surrounding musculature.  The examiner reported a diagnosis of multilevel degenerative disk disease with radiculopathy.  There were no findings of radiculopathy reflecting more than a mild disability in severity.  The Board finds that these findings do not show or suggest a disability picture more nearly approximating moderate or severe incomplete paralysis, or complete paralysis.  For these reasons, the Board finds that a rating in excess of 20 percent prior to April 20, 2009, for right and left upper extremity radiculopathy is not warranted.  

From April 20, 2009.

From April 20, 2009, the Veteran's left upper extremity radiculopathy has been found to be 30 percent, and the right upper extremity radiculopathy has been found to be 40 percent disabling under Code 8512.  

From April 20, 2009, the Board finds that the left and right upper extremity disability picture is manifested by no more than moderate incomplete paralysis.  In this regard, in the medical statement from Dr. McLeod, dated in April 2009, he reported that the Veteran's hand and arm strength was greatly decreased.  The physician specifically noted that the Veteran's right hand strength was half of his left hand strength.  He noted that the right grip was diminished substantially which resulted in the Veteran dropping items.  At that time, Dr. McLeod described the Veteran's paralysis as severe; however, on the occasion of a VA examination in May 2011, it was noted that the Veteran had mild decrease to pin in the right upper extremity.  He had mildly slowed rapid alternating movements in both upper extremities.  The examiner stated that the Veteran had cervical degenerative spine and disc disease with neuroforaminal stenosis and cervical radiculopathy, mainly affecting the right C5, 6 and 7 nerve roots.  More recently, on May 2016 peripheral nerves examination, the examiner noted that the Veteran had moderate constant pain in the right upper extremity attributable to the peripheral nerve condition, but none in the left.  It was noted that he had moderate paresthesias and mild numbness in both upper extremities.  Considering this evidence, the Board finds no evidence to show or suggest a disability picture more nearly approximating severe incomplete paralysis or complete paralysis in the upper extremities.  Notably, the Veteran has not alleged he has complete paralysis of his right upper extremity.  For these reasons, the Board finds that a rating in excess of 30 percent for the left upper extremity, and in excess of 40 percent for right upper extremity radiculopathy is not warranted from April 20, 2009.  

The Board has considered whether referral of the right upper extremity radiculopathy disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, he alleges pain, tingling, stiffness and numbness, which is currently being compensated by the 20 for each upper extremity prior to April 20, 2009, and 30 for the left and 40 percent for the right upper extremities assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the Board finds that higher ratings are not warranted and the claims for increase regarding radiculopathy in each of the upper extremities are denied. In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain. In this case, the Veteran has complained of tingling on the left side and decreased sensation on the right side, but he has not complained of pain. The Board finds that the 20 and 30 percent ratings, respectively, assigned adequately compensates the Veteran for the level of impairment caused by his radiculopathy.  

Other considerations.

Regarding the increased rating claims for the cervical spine and radiculopathy, the Board has also considered the Veteran's statements that he is entitled to a higher rating due to his pain as well as his difficulty in doing activities including pushing, pulling, and lifting.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

 Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   However, cervical spine pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity. 

 The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The medical findings do not support higher schedular ratings.  


IV.  Legal Analysis-TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities (cervical radiculopathy of the right upper extremity associated with cervical arthritis and degenerative disc disease, rated 40 percent, effective April 20, 2009; cervical spine arthritis and degenerative joint disease, rated 30 percent effective April 20, 2009; cervical radiculopathy of the left upper extremities associated with cervical arthritis and degenerative disc disease, rated 30 percent, effective April 20, 2009; residuals of right shoulder injury with history of calcific tendinitis and limitation of motion, rated 30 percent, effective August 9, 2002; bilateral hearing loss, tinea pedis, residuals of right hydrocelectomy, and residuals of right and left inguinal hernia repair.  The combined rating (effective April 20, 2009) is 90 percent.  The schedular ratings meet the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only question remaining is whether due to the service-connected disabilities he is unable to engage in a substantially gainful occupation.  

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).   

The Board finds that the evidence shows that the service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment that would be consistent with his education and previous employment history.  

In a statement in support of claim (VA Form 21-4138), dated in October 2010, the Veteran indicated that he had been unemployed for years; he stated that he could not work due to the pain he was dealing with.  Subsequently received in December 2010 was an application for increased compensation based on unemployability (VA Form 21-8940).  The Veteran reported that he had 3 years of college; he had training in law enforcement and as a water specialist.  He reported having had work experience in law enforcement.  The Veteran also reported that he became too disabled to work in January 1989, which is also when he last worked full-time.  

The Board notes that the schedular criteria for TDIU were met effective April 20, 2009, when the rating for the right upper extremity radiculopathy was increased to 40 percent.  The April 2009 private medical statement which was a basis for the increase also includes an opinion that the service-connected disabilities have a severe impact on the Veteran's physical ability to engage in gainful employment.  Significantly, in the April 2009 medical statement, Dr. McLeod stated that the Veteran was unable to have meaningful employment because of the pain and decreased in the function of both arms.  Dr. McLeod specifically stated that he would rate the Veteran as completely disabled for his qualified profession as a law enforcement officer.  The record shows that this was his profession for many years; only three years of college has been reported.  Based on this evidence, the Board believes that the Veteran's service-connected disabilities have precluded gainful employment at least from April 20, 2009.  A TDIU from that date is therefore warranted.  

 The matter of entitlement to TDIU prior to April 20, 2009, is addressed in the Remand section of this decision.  


ORDER

An initial rating in excess of 20 percent for cervical spine arthritis and degenerative joint disease, prior to April 20, 2009, is denied.  

A rating in excess of 30 percent for cervical spine arthritis and degenerative joint disease from April 20, 2009, is denied.  

An initial rating higher than 20 percent for radiculopathy of the left upper extremity prior to June 26, 2007 to April 20, 2009, and to a rating higher than 30 percent since April 20, 2009, is denied.  

An initial rating higher than 20 percent for radiculopathy of the right upper extremity from June 26, 2007 to April 20, 2009, and to a rating higher than 40 percent since April 20, 2009, is denied.   

A TDIU rating is warranted, effective April 20, 2009; to that extent, the appeal is granted, subject to the regulations governing payment of monetary awards.  


REMAND

As already alluded to, the Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU until April 20, 2009.  38 C.F.R. §§ 4.16(a), 4.25, 4.26. Nevertheless, he may alternatively establish his entitlement to this benefit prior to April 20, 2009, on an extra-schedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment, even prior to that date, solely due to his service-connected disabilities.  

The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

On his VA Form 21-8940 formal TDIU claim application in December 2010, the Veteran indicated that he has not worked since 1989.  He indicated he was unable to work because of his service-connected cervical spine and shoulder disabilities.  

In a January 2004 medical statement, the Veteran's treating physician, Dr. McLeod noted that the Veteran was diagnosed as having multiple level herniated nucleus pulposus and cervical spondylosis with peripheral neuropathy and radiculopathy.  He opined that the Veteran was unable to maintain meaningful employment because of the pain and decrease function of both arms.  Subsequently, in another statement in July 2004, Dr. McLeod reported that the Veteran experienced total upper extremity incapacitation a minimum of eight weeks out of the year.  Dr. McLeod related that the Veteran's intervertebral syndrome was accompanied by constant, persistent, and debilitating pain with resulting muscle deterioration.  

So although he did not meet the schedular criteria for a TDIU prior to April 20, 2009, the evidence of record raises the possibility of entitlement to a TDIU on an extra-schedular basis prior to April 20, 2009.  The Board therefore is referring this case for this special consideration.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  Refer this claim for a TDIU prior to April 20, 2009 to the Director of VA's Compensation Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran was entitled to a TDIU on an extra-schedular basis during the time period prior to April 20, 2009.  

2.  If a TDIU on this special extra-schedular basis for this immediately preceding period is not granted to his satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


